UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2669



DENNIS L. HALL,

                                              Plaintiff - Appellant,

          versus


PAMELA JEAN WASS; EDWARD R. BLOOM, Director,
Anne Arundel County Department of Social Ser-
vices; JAMES BARTON; DALE BURGERMIER; PATRICIA
FENNEY; WENDY WEEKS; ESSOM RICKS; TERESA
KAISER, Director, Child Support Enforcement
Administration,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-99-2229-H)


Submitted:   February 24, 2000             Decided:   March 1, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Dennis L. Hall, Appellant Pro Se. Mary Colleen Murphy, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Dennis L. Hall appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.     We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Hall v. Wass, No. CA-99-2229-H (D. Md.

Nov. 24, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2